1DETAILED ACTION

1.	This Office Action is responsive to claims filed for No. 17/277,493 on January 21, 2022.  Please note Claims 1-15 are pending.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe 
( US 2019/0295454 A1 ) in view of Han et al. ( US 2016/0104438 A1 ).


	An image display apparatus ( [0001] disclose s a display control apparatus and a display control method ), comprising: 
a display including an organic light emitting diode panel (OLED panel) ( [0060] discloses an organic EL panel, and in general, self-emitting type display apparatus ); and 
a controller configured to control the display ( Figure 1, [0062] discloses several aspects, such as an image processing unit 102 which can provide signals to a display unit 103 ), 
wherein the controller calculates an Average Picture Level (APL) of an input image ( Figures 9 and 10, [0052]+ disclose obtaining the average luminance value ), and in response to the calculated APL being greater than or equal to a first reference value in a high-dynamic range ( HDR) mode, the controller decreases the APL and perform luminance conversion based on the decreased APL ( Figures 2 and 10, [0063], [0072]+ disclose that for HDR image data, a loading control/first control mode is implemented when the average frame luminance is higher than a threshold value. This mode comprises a power limiting process in which the display luminance is reduced. Furthermore, an example in Figure 10, [0054] is provided for, namely case C in which power limiting (which results in a decrease in APL, as shown in the figure) as well as gradation compression (which results in luminance conversion) are performed ), and in response to the calculated APL being greater than or equal to the first reference value in a normal mode rather than the HDR mode, the controller performs luminance conversion based on the calculated APL. ( [0073] discloses details on the non-loading control/second control mode in which power limiting processing is not carried out, but the upper limit in display luminance value is still adjusted. Please note Figure 3, [0078] which discloses that gradation compression processing still occurs in the non-loading control, if the average luminance value is greater than 600 cdm2, but again, there is no power limiting processing in this situation ); but

Urabe, while teaching of various cases/scenarios (which correspond to different images), does not detail a size aspect, namely:

“wherein when a first image including a first pattern having a fixed size and a second pattern having a first size and having a luminance level higher than a luminance level of the first pattern is received, and the first size is greater than or equal to a reference size, the controller is configured to increase the luminance level of the second pattern of the first image by a first level in the HDR mode, wherein when a second image including the first pattern having the fixed size, and a second pattern having a second size smaller than the first size and having a luminance level higher than the luminance level of the first pattern is received, and the second size is greater than or equal to the reference size, the controller is configured to increase the luminance level of the second pattern of the second image by a second level smaller than the first level in the HDR mode, and wherein when a third image including the first pattern having the fixed size, and a second pattern having a third size smaller than the reference size and having a luminance level higher than the luminance level of the first pattern is received, the controller is configured not to change the luminance level of the second pattern of the third image in the HDR mode.”

However, Urabe teaches of bright and dark sections which can be have individual processing. Furthermore, in the same field of endeavor, display processing based on luminance levels, Han 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the regions and curved control, with the motivation that continuity of the image can be maintained after tone mapping (akin to luminance conversion/gradation compression of Urabe) is performed, ( Han, [0173] ). Furthermore, tone mapping can be achieved in only certain regions, where it is not only needed or not needed, but can be precisely controlled. 

	Urabe teaches in Claim 2:
	The image display apparatus of claim 1, wherein in response to the calculated APL being greater than or equal to the first reference value while not being in the HDR mode, the controller performs luminance conversion based on the calculated APL. ( Figure 3, [0078], [0073] disclose that in the second control mode, the associated aspects are gradation compression (when the average luminance level is over the first threshold) and this is based on the calculated APL. As Figures 2 and 10 show, the adjusted luminance is based on the original signal values )

	Urabe teaches in Claim 3:
	The image display apparatus of claim 1, wherein in the HDR mode, in response to the calculated APL being a first APL which is greater than or equal to the first reference value, the controller controls the first APL to be a second APL, which is lower than the first reference value, and performs luminance conversion based on the second APL. ( Figures 9 and 10, [0051]+ disclose the adjustments that are made and in light of power limiting (which reduces the average luminance level) followed by gradation processing (which is the luminance processing), it is clear that these values are meant to be lower )

	Urabe teaches in Claim 4:
	The image display apparatus of claim 3, wherein during luminance conversion based on the second APL, the controller increases luminance of a first region of the input image, which is higher than a first reference luminance. ( [0057] discloses bright sections which naturally occur in HDR image data and this luminance area can be increased. Furthermore, other citations note increasing the upper display limit as well, as needed )

	Urabe teaches in Claim 5:
( For instances where the threshold is not met, as noted in Figure 3, gradation processing is still performed and as several figures show, such as Figure 10, the resulting brightness can still be the same )

	Urabe teaches in Claim 6:
	The image display apparatus of claim 3, wherein as the second APL increases, the controller decreases a luminance increment during luminance conversion. ( Figure 9 shows the slope tapering off as the APL increases, i.e. the luminance change is not as substantial )

	Urabe teaches in Claim 7:
	The image display apparatus of claim 3, wherein in the HDR mode, in response to the calculated APL being a third APL which is lower than the first reference value, the controller performs luminance conversion based on the third APL. ( Figure 9 shows a plurality of APL values which can be processed accordingly, including a third APL. To clarify, whatever the APL is, the flowchart of Figure 3 can still be applied, the chart of Figure 10 can still be applied, etc )

	Urabe teaches in Claim 8:
	The image display apparatus of claim 7, wherein during the luminance conversion based on the second APL rather than the third APL, the controller increases luminance by a greater increment. ( For APL values that are less than the first threshold, such as what is shown in Figure 9 (upper limit 714), it can be seen that the processing is incremented, i.e. from 714 to 1000, as opposed to 500 to 714 )

	Urabe teaches in Claim 9:
	The image display apparatus of claim 3, wherein in the normal mode rather than the HDR mode, in response to the calculated APL being the first APL which is greater than or equal to the first reference value, the controller performs luminance conversion based on the first APL. ( Figure 3, [0078], [0073] disclose that in the second control mode, the associated aspects are gradation compression (when the average luminance level is over the first threshold) and this is based on the calculated APL. As Figures 2 and 10 show, the adjusted luminance is based on the original signal values )

	Urabe teaches in Claim 10:
	The image display apparatus of claim 3, wherein during the luminance conversion based on the second APL rather than the first APL, the controller increases luminance by a greater increment. ( For APL values that are less than the first threshold, such as what is shown in Figure 9 (upper limit 714), it can be seen that the processing is incremented, i.e. from 714 to 1000, as opposed to 500 to 714. To clarify, this claim, as opposed to Claim 8, has a different dependency, and as a result, the interpretation can be changed here )

As per Claim 11:
	Urabe does not explicitly teach “wherein while controlling luminance of the input image based on the APL, in response to there being a first luminance region and a second luminance 

However, in the same field of endeavor, display processing based on luminance levels, Han teaches of high and low dynamic regions, ( Han, [0015] ). In particular, Figure 7, [0168] discloses that in light of a reference luminance value m, first and second regions can be established based on brightness/APL values. As shown, the first region (read as the claimed second luminance region) has a lower brightness value than the second region (read as the claimed first luminance region) and it can be seen that the curve is sloped towards a rapidly increasing amount in the second region.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the regions and curved control, with the motivation that continuity of the image can be maintained after tone mapping (akin to luminance conversion/gradation compression of Urabe) is performed, ( Han, [0173] ).

	Urabe teaches in Claim 12:
	The image display apparatus of claim 1, wherein in response to a setting input, the controller changes a level of the first reference value. ( [0070] discloses setting information corresponding to a user operation which can then accordingly adjust control details according to the setting operation )


	The image display apparatus of claim 12, wherein as the level of the first reference value decreases, the controller increases an APL-variable region, and increases luminance of the increased APL-variable region. ( Figure 9 notes that as the APL decreases, the luminance increases )
	
	Urabe teaches in Claim 14:
	The image display apparatus of claim 1, wherein in response to an input of an image quality setting ( [0070] discloses setting information corresponding to a user operation which can then accordingly adjust control details according to the setting operation ); but

Urabe does not explicitly teach “the controller is configured to display an image quality setting menu for setting an image quality, and in response to a dynamic tone mapping item being selected from the image quality setting menu, the controller is configured to display a dynamic tone mapping screen for changing the first reference value”.

However, in light of Urabe teaching of a user which can adjust the settings, including HDR image content, it is a design choice as to the menu specifically showing options to select. Respectfully, it is clear that if the user is able to select settings to change, it is most likely done from kind type of menu. Furthermore, one of ordinary skill in the art would be able to design an interface for the user to select the type of dynamic content mode to engage in.



	Urabe teaches in Claim 15:
	The image display apparatus of claim 14, further comprising an interface for receiving a pointing signal from a remote controller, wherein the controller is configured to display a pointer, corresponding to the pointing signal, on the dynamic tone mapping screen. ( As discussed above, the user is able to select and change options. Given HDR image content and its prevalence on televisions, it is well known that a remote controller would be used to interact with a menu. Respectfully, examiner asserts Official Notice to the use of TV remotes/controllers to perform menu control )

Response to Arguments
6.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. Respectfully, while examiner appreciates the claim amendments focusing on the size aspects, additional detail is needed to better define “sizing” for the multiple images. To clarify, Urabe and Han, in combination, are concerned with dark and bright spots within an image with Han more definitive with regions and Urabe more definitive with cases/scenarios/images. Together, the combination teaches of analyzing different cases/images (such as the claimed first through third images) with varying characteristics, such as luminance differences, sizes, etc. Essentially, there are a number 
	Applicant is advised to overcome this current rejection by better defining/focusing on the size aspects and size differences within each of the first, second and third images. While the combination considers such aspects, it does not rise to the level of detail found in the specification. Better defining these aspects would overcome the current rejection.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621